FILED
                            NOT FOR PUBLICATION                            JUN 01 2015

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10585

               Plaintiff - Appellee,             D.C. No. 1:13-cr-00214-JMS-1

  v.
                                                 MEMORANDUM*
MYEONG HOH KIM,

               Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Hawaii
                    J. Michael Seabright, District Judge, Presiding

                             Submitted March 17, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Myeong Hoh Kim appeals from the district court’s judgment and challenges

his guilty-plea conviction and 168-month sentence for conspiracy to distribute and

possess with intent to distribute methamphetamine, in violation of 21 U.S.C. §§

841(a)(1), 841(b)(1)(A), and 846. Pursuant to Anders v. California, 386 U.S. 738

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Kim’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided Kim the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief as to Kim’s conviction. We

accordingly affirm his conviction.

      Kim has waived his right to appeal his 168-month sentence. Because the

record discloses no arguable issue as to the validity of the appeal waiver, we

dismiss the appeal as to his sentence. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009).

      Kim requests that his case be remanded to the district court so that the

district court may consider a reduction in his sentence based on a retroactive

amendment to the Sentencing Guidelines. The proper procedure for obtaining a

reduction in a sentence on those grounds is through a motion in district court

pursuant to 18 U.S.C. § 3582(c)(2). We express no opinion regarding the merits of

such a motion.

      Counsel’s motion to withdraw as counsel from the appellate proceedings is

GRANTED.

                                           2
AFFIRMED in part; DISMISSED in part.




                             3